ORDER of SUPERSEDEAS

AND NOW, this 4th day of April, 1995, upon consideration of the Motion filed on behalf of the Respondent Attorney, Frank J. Marcone, Esquire it is hereby ORDERED and DECREED a Supersedeas issue and Order of the Pennsylvania Supreme Court entered on March 6, 1995, is Stayed thereby and until further Order of This Court.
A Hearing is to be held on this matter on Wednesday, April 5, 1995 at 3:00 p.m., at 1818 Market Street, 37th Floor, Philadelphia, PA, in the chambers of Supreme Court Justice Ronald D. Castille, sitting as Emergency Justice in light of the recusal of Senior Justice Frank J. Montemuro from this matter.